DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the application
Receipt of Applicant’s request for continued examination filed on April 2, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered. 


Claims 1-8 and 39-45 are currently pending wherein claims 1-8 and 39-44 read on a method of forming an adhesive.

Allowable Subject Matter
Claims 1-8 and 39-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Krepski et al (US 2015/0152298), and Palazzotto et al (US 5,521,227).

Summary of claim 1:
A method of forming an adhesive, the method comprising:
providing a composition comprising at least one monomer, a first actinic radiation initiator, and a second actinic radiation initiator, wherein the second initiator is substantially non-photoactive at activation wavelength(s) of the first initiator;
at least partially polymerizing the composition by exposing the composition to radiation comprising wavelengths corresponding to the activation wavelength(s) of the first initiator;
at least partially crosslinking the composition to thereby form the adhesive by exposing the composition to radiation comprising wavelengths corresponding to the activation wavelength(s) of the second initiator;
wherein at least one of the first and the second initiators is a polymerizable monomer containing a photoinitiator moiety,
wherein upon activation of the first Initiator the at least one monomer polymerizes to form a pre-adhesive, and
wherein at least one of the first and second Initiators Is an activatable photoinitiator moiety covalently bound to the pre-adhesive polymer backbone.


Krepski teaches an adhesive composition (abstract) that includes a (meth)acryloyl monomer mixture with a photocrosslinking agent and irradiating the composition with radiation (abstract).  Krepski teaches the process to include the steps of providing the mixture with a photoinitiator and exposing the mixture to UVA radiation in order to partially polymerize the monomer mixture (0029-0036) leaving unpolymerized functional groups (0054), adding additional monomer and photoinitiator and exposing to UVC radiation in order to crosslink the polymer (0029-0036).  Krepski teaches the residues photocrosslinking agents to be pendant from the (meth)acryloyl polymer.  However, Krepski does not teach or fairly suggest the claimed method of forming an adhesive wherein at least one of the first and second initiators are activatable photoinitiator moiety covalently bound to the pre-adhesive polymer backbone.

Palazzotto teaches a energy curable adhesive composition (abstract) that contains at least one photopolymerizable monomer and a suitable photoinitiation system (abstract) wherein the photoinitiation system includes an organometallic salt which works for both cationic and free-radical polymerization and an additional free-radical initiator (column 11, lines 49-67) wherein the additional initiator is initiated at a wavelength of 300 to 400 nm (column 11, lines 56-67) and the organimetallic salt is initiated at a wavelength from 200 to 800 nm using electron beam radiation (column 13, lines 34-44).  Palazzotto further teaches the photoinitiator being useful for partially polymerizing the composition into a syrup (column 13, lines 12-26).  However, Palazzotto does not teach or fairly suggest the claimed method of forming an adhesive wherein one of the photoinitiators are part of a polymerizable monomer containing a photoinitiator moiety and wherein at least one of the first and second initiators are activatable photoinitiator moiety covalently bound to the pre-adhesive polymer backbone.


In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763